Citation Nr: 1225723	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active service from November 1967 to August 1970 and from June 1977 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA RO in Denver, Colorado.  In an April 2010 letter to the Veteran, the RO noted that it was responding to his request for a Board hearing.  Notwithstanding the fact that the Veteran does not appear to have requested this hearing, later in April 2010, the RO received notice from the Veteran that he did not desire a Board hearing.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had service in the Republic of Vietnam.  

2.  While serving in Thailand, the Veteran was not a member of a military police (MP) unit nor did he possess a military police occupational specialty.  He has not otherwise reported that he was involved with perimeter security duty.  

3.  The Veteran's "service activities" in Thailand did not place him at or near a base perimeter.  

4.  Diabetes mellitus, type II, was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or aggravated during, the Veteran's active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in February 2008 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, adequate notice was provided to the Veteran.  The Board finds compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, VA has a duty to assist a Veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has submitted private treatment records from Kaiser Permanente, reflecting a diagnosis and treatment for diabetes mellitus.  The Veteran has not otherwise submitted or identified additional medical records (VA or private) that he wishes the RO to obtain.  

The Board notes that the Veteran's service medical records from his first period of service (November 1967 to August 1970), other than a report of medical examination associated with his entry onto active duty, are not associated with the claims file.  In an April 2010 VA Form 3101 (Request for Information), the RO requested that the National Personnel Records Center (NPRC) conduct an additional search for the Veteran's service medical records.  The NPRC had originally provided the Veteran's available service medical records in January 1982.  The RO was subsequently notified by the NPRC that all available service medical records had been provided in January 1982.  In May 2010, the RO drafted a formal finding of unavailability of service medical records, noting the procedures it had taken to obtain the records.  The RO also sent a letter to the Veteran, dated in May 2010, notifying him that it was unable to obtain his service medical records from his first period of service.  It also notified the Veteran of the steps taken to procure the records, and encouraged him to submit original or certified copies of records to support his claim, to include statements from military personnel, "buddy" certificates or affidavits, as well as other records or evidence.   

Also, the NPRC provided to the RO the Veteran's available service personnel records in March 2008.  The information contained in these records appears to pertain to the Veteran's second period of service (June 1977 to June 1981).  The records document the Veteran's service in Thailand but not otherwise in Vietnam.  Otherwise, the Veteran's DD Form 214 from his first period of service, parts of which are illegible, reflects a military occupational specialty (MOS) number (71) which is not reflective of an MOS associated with the military police.  

The record further reflects that the RO has followed the proper procedures regarding development and consideration of claims for veterans who claim a disability based on exposure to herbicides while serving in Thailand.  See VA ADJUDICATION PROCEDURE MANUAL M21-1MR, Part IV, subpart ii, chapter 2, section C, topic 10, block q.  In this regard, in a December 2007 statement, the Veteran provided general details of seeing defoliation alongside roads and along the Korat Air Force Base perimeter.  He also alleged herbicides had leaked into the base (underground) water supply and above ground water holding tanks.  In the above noted July 2008 notice letter, the Veteran was requested to identify when, where, and how he was exposed to herbicides.  The Veteran did not provide a response to the RO's request.  The RO subsequently made a finding that the Veteran had not served in a military police unit or with a military police occupational specialty while in Thailand.  The RO, through its JSRRC (Joint Services Research Records Center) coordinator, also made a formal written finding, dated in May 2012, which noted that the information required to verify the Veteran's alleged herbicide exposure did not exist.  

Otherwise, the applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Whether a current disability "may" be associated with service is a low threshold.  

Here, the Board does not find that the information or evidence of record indicates that the Veteran's diagnosed diabetes mellitus, type II, may be associated with his military service.  As noted in this decision, below, the evidence does not reflect that the Veteran was exposed to herbicides (to include presumed exposure), nor does the evidence reflect that his diabetes mellitus, type II, diagnosed many years after service, is related to his periods of service.  Therefore, the Board does not deem a VA examination warranted in this case.  

Otherwise, the Veteran has submitted arguments in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not indicate that any additional existing evidence that is necessary for a fair adjudication of the appeal has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  
II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include diabetes mellitus, type II.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009).  

With respect to service in Thailand, a May 2010 Compensation & Pension Service (C&P Service) bulletin reflects the finding by the C&P Service that there was significant use of herbicides on the fenced perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The bulletin explained that, when herbicide-related claims from veterans with Thailand service were received, RO personnel were required to evaluate a veteran's service treatment and personnel records to determine whether the veteran's "service activities" involved duty on or near the perimeter of the military base where the veteran was stationed.  The bulletin also noted that the C&P Service had determined that special consideration of herbicide exposure on facts found or on a direct basis was to be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allowed for presumptive service connection of the diseases associated with herbicide exposure.  In addition, the bulletin noted that if a U.S. Air Force veteran served on one of the enumerated U.S. Air Force bases in Thailand, which includes Korat Air Force Base, as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter (as shown by that individual's MOS, performance evaluations, or other credible evidence), then herbicide exposure would be acknowledged on a facts found or direct basis.  

In a December 2007 statement, the Veteran noted that he was claiming service connection for diabetes mellitus, type II, due to exposure to Agent Orange (herbicide) while serving in Thailand.  The Veteran indicated that he served with the 256th Personnel Service Company and was stationed at Korat Army Base from September 1968 to August 1969.  He reported that some of his work-related duties took him weekly to the Korat Air Force Base, and that there was evidence of defoliation around the base as well as along the roadways that he traveled.  Furthermore, the Veteran noted in his statement that personnel lived in "hooches" (living quarters) and every evening the base had local Thai civilians spray for mosquitoes outside of the quarters.  The windows of the quarters reportedly did not have glass but only a screen covering; thus, the Veteran and other personnel breathed in for hours what had been sprayed.  In addition, the Veteran reported that service personnel showered from open-elevated water holding tanks, and that any herbicide or other sprays (chemicals) used on base had entered the water supply system.  

Here, the evidence does not reflect the Veteran served in Vietnam.  Indeed, he has also not reported such service.  Therefore, the Veteran is not presumed exposed to an herbicide agent due to service in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  Therefore, entitlement to service connection for diabetes mellitus, type II, is not established based on presumed exposure to herbicides resulting from service in Vietnam.  

As per the M21-1MR (Part IV, subpart ii, chapter 2, section C, topic 10, block q), if a Veteran served in Thailand, exposure to herbicides is conceded, if the Veteran's "service activities" involved duty on or near the perimeter of the military base where he was stationed.  It is accepted that work as a security policeman, security patrol dog handler, or member of a security police squadron would be sufficient for purposes of demonstrating "service activities" on or near the perimeter of the military base.  Otherwise, there needs to be credible supporting evidence of service activities involving duty on or near a base perimeter.  

The Board notes that, along with his February 2009 Notice of Disagreement (NOD), the Veteran submitted pages from an article/report regarding Agent Orange and exposure to the chemical outside of Vietnam.  Otherwise, in a C&P Service "Memorandum for the Record" on herbicide use in Thailand during the Vietnam War, it is noted that the Department of Defense identified limited testing of tactical herbicides (Agent Orange) in Thailand from April 2, 1964 through September 8, 1964.  These dates precede the Veteran's entry onto active duty, which occurred in November 1967.  The Memorandum also notes that aircraft flew insecticide missions in Thailand from August 30, 1963 to September 16, 1963 and from October 14-17, 1966.  These dates also precede the Veteran's entry onto active duty.  The October 1966 missions involved the spraying of malathion insecticide for the control of malaria-carrying mosquitoes.  Otherwise, regarding general herbicide use within a base, such as for small-scale brush or weed clearing activity along the flight line or around living quarters, the Memorandum noted that there were no records of such activity involving tactical (i.e., Agent Orange) herbicides.  The Memorandum also indicated that tactical herbicides were stored in Vietnam and not Thailand.  Furthermore, the Memorandum documents that commercial (non-tactical) herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  

The Veteran appears to be alleging exposure to herbicides based on visual evidence of defoliation along the sides of roads that he traveled and visual evidence of defoliation along the perimeter of Korat Air Force Base, a base that he frequented weekly on job-related matters, as well as Korat Army Base.  

In this case, the Veteran has not alleged, nor does the evidence support, that he was involved in security perimeter duty or that he was assigned to a military police unit.  On the contrary, the Veteran has reported that he was assigned to a personnel service unit while stationed in Thailand.  In addition, the Veteran's MOS number (71) listed on his DD Form 214 is consistent with his report.  

Otherwise, with regard to credible supporting evidence of "service activities" involving duty on or near a base perimeter, the Board does not find any such evidence that would warrant conceding exposure to herbicides.  Here, the M21-1MR provision is clear-the Veteran's "service activities" must place him on or near a base perimeter.  The Veteran's report of traveling along roads that reflected roadside defoliation is not enough.  Neither is ingress or egress of Korat Air Force Base, which the Veteran was required to do through the base perimeter a few times a week for work-related duties.  In this regard, the Veteran has not reported that his work at the base required him to work on or near the base perimeter.  Likewise, he has not reported that his work-related duties at his primary base location, reported as Korat Army Base, required duty on or near a base perimeter.  Furthermore, none of the evidence of record supports the Veteran working on or near the perimeter of either base.  

The Board notes that the Veteran also appears to be contending that he was exposed to herbicides through contamination of open-elevated water holding tanks (holding tanks provided water for service personnel to take showers), as well as exposure to herbicides a result of contamination of the base water supply.  It appears that water was supplied to bases in Vietnam by drilled wells.  As noted above, tactical herbicides such as Agent Orange, which were sprayed by aircraft, were not used in Thailand.  Otherwise, non-tactical (commercial) herbicides were used for brush or weed killing activity around a base perimeter.  The C&P Service "Memorandum for the Record" which discusses herbicide use in Thailand during the Vietnam era, does not discuss the use of commercial herbicides for brush and weed killing activity and the contamination of base water supplies in Thailand, to include contamination of base open-elevated water holding tanks.  Furthermore, the Veteran has not reported any specific incidences of contamination that occurred.  He appears in this case to only be stating his general belief that there was such contamination.  As a result, the Board does not find that the evidence supports contamination of open-elevated water holding tanks or contamination of the base water supply.  

In short, there is a lack of evidence to warrant service connection for diabetes mellitus, type II, on a presumptive basis due to presumed exposure to herbicides in Vietnam or Thailand.  

Notwithstanding the above, and the lack of evidence to warrant service connection for diabetes mellitus, type II, on a presumptive basis, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (which holds that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Here, the Veteran's service medical records associated with his first period of service, during which he served in Thailand, are unavailable for review.  Attempts to obtain the records were unsuccessful.  The Veteran has not contended that he was diagnosed with or treated for diabetes mellitus, type II, or symptoms thereof, during his first period of service.  In a February 2009 VA Form 9, which was submitted as an NOD, the Veteran reported that he was diagnosed with the disease at age 53 (i.e., 2002).  He also questioned whether " . . . I didn't get [diabetes] while I was in the service's [sic]."  With regard to the Veteran's contentions, the Board finds persuasive that the Veteran's service medical records from his second period of service, which are associated with the claims file, do not reflect a finding, diagnosis, or treatment for diabetes mellitus, type II.  In this regard, a Dental Patient Medical History, dated in February 1981, reflects the Veteran's report that neither he nor any member of his immediate family had diabetes.  This finding weighs against a finding of a diagnosis of diabetes mellitus, type II, during the first period of service, especially in light of the fact that the Veteran has not contended that he was diagnosed or treated for diabetes mellitus, type II, during that time.  

In addition, there is a lack of medical evidence linking the Veteran's diabetes mellitus, type II, to either period of service.  In this respect, as noted above, the Veteran has reported exposure to pesticides or insecticides in and around his base living quarters while stationed in Thailand.  The Veteran appears to draw a link between pesticide and/or insecticide exposure and his diabetes mellitus, type II.  The Board finds the Veteran's report regarding the spraying for mosquitoes and breathing what was sprayed to be credible.  The spraying for mosquitoes is consistent with the C&P Service "Memorandum for the Record" which discussed the spraying of the insecticide malathion from aircraft to control mosquitoes.  With regard to pesticide or insecticide exposure, VA regulations do not provide that a disease, such as diabetes mellitus, type II, may be presumed to have been incurred in service due to exposure to a pesticide or insecticide.  Also, the record does not reflect, nor has the Veteran identified, evidence linking his diabetes mellitus to any reported pesticide/insecticide (presumably malathion) exposure in service.  

The Board also notes that where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, post-service medical treatment records document that the Veteran was first diagnosed with diabetes mellitus, type II, in 2002, some 20 years following his separation from his second period of active service.  The Veteran has also reported that he was first diagnosed with the disease in 2002.  As such, the Board does not find that diabetes mellitus, type II, manifested within one year of service.  

The Board has considered the Veteran's statements and assertions of record.  The Veteran is competent to provide testimony concerning factual matters about which he has firsthand knowledge: seeing defoliation, breathing fumes, reporting to sick call, being treated or being hospitalized.  In this regard, sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a layperson, is not medically competent to provide a diagnosis or opine as to the etiology of any disability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Veteran's statements regarding the etiology of his diabetes mellitus, type II, do not constitute competent evidence.  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of doubt provision does not apply.  Therefore, service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is not warranted.  


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


